UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 3)* ACCURIDE CORPORATION (Name of Issuer) Common Stock, $0.01 per share (Title of Class of Securities) 00439T206 (CUSIP Number) January 12, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 6 Pages CUSIP NO.00439T206 Page2of 6 Pages 1. Names of Reporting Persons SENATOR INVESTMENT GROUP LP 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization DELAWARE 5. Sole Voting Power Number of Shares Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 4.16%* Type of Reporting Person (See Instructions) IA * The percentages reported herein are based upon 46,235,679 Common Shares outstanding as of November 29, 2010, which reflects: (a)126,295,024 shares of Common Stock outstanding as of November 5, 2010, as reported in the Company’s Quarterly Report on Form 10-Q filed on November 9, 2010; (b) a 1-for-10 reverse share split effective November 18, 2010 as reported in the Company’s Current Report on Form 8-K filed on November 18, 2010, and (c) the issuance by the Company of 33,606,177 additional shares of Common Stock on November 29, 2010, as reported in the Company’s Current Report on Form 8-K filed on November 30, 2010. CUSIP NO.00439T206 Page3of 6 Pages Item 1(a). Name of Issuer: Accuride Corp. (the "Issuer"). Item 1(b). Address of the Issuer's Principal Executive Offices: 7 EVANSVILLE IN 47715 Item 2(a). Name of Person Filing Senator Investment Group LP Item 2(b). Address of Principal Business Office or, if None, Residence: The principal office of Senator Investment Group LP is: 1330 Avenue of the Americas 26th Floor New York, NY 10019 Item 2(c). Citizenship: Senator Investment Group LP is a Delaware limited partnership. Item 2(d). Title of Class of Securities: Common Shares, $0.01 Par Value Item 2(e). CUSIP Number: 00439T206 Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Not applicable. CUSIP NO.00439T206 Page4of 6 Pages Item 4. Ownership: (a) Amount of beneficially owned: 1,924,799 (b) Percent of class: 4.16%* (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: 0 Senator Investment Group LP, a Delaware limited partnership, serves as investment manager to a Delaware limited partnership, two Cayman Islands limited partnerships, and a Cayman Islands company (collectively, the "Funds"), and as such, has investment discretion with respect to the Funds. * The percentages reported herein are based upon 46,235,679 Common Shares outstanding as of November 29, 2010, which reflects: (a)126,295,024 shares of Common Stock outstanding as of November 5, 2010, as reported in the Company’s Quarterly Report on Form 10-Q filed on November 9, 2010; (b) a 1-for-10 reverse share split effective November 18, 2010 as reported in the Company’s Current Report on Form 8-K filed on November 18, 2010, and (c) the issuance by the Company of 33,606,177 additional shares of Common Stock on November 29, 2010, as reported in the Company’s Current Report on Form 8-K filed on November 30, 2010. CUSIP NO.00439T206 Page5of 6 Pages Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [X]. Item 6. Ownership of More than Five Percent on Behalf of Another Person: The partners of the Funds have the right to participate in the receipt of dividends from, or proceeds from the sale of, the securities reported herein held by the Funds in accordance with their respective ownership interests in the Funds. Senator Investment Group LP disclaims beneficial ownership of the securities included in this report and this report shall not be deemed an admission that Senator Investment Group LP is the beneficial owner of such securities for purposes of Section 16 or for any other purpose. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: Not applicable. Item 8. Identification and Classification of Members of the Group: Not applicable. Item 9. Notice of Dissolution of Group: Not applicable. Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect. CUSIP NO.00439T206 Page6of 6 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date as of January 19, 2011 SENATOR INVESTMENT GROUP LP By: /s/ Edward Larmann Edward Larmann Chief Financial Officer
